O’CONNELL, C.J.
This is an appeal by the Department of Revenue *415from a decree of the Oregon Tax Court in favor of plaintiff.
The issue at trial and upon appeal is the applicability of OES 307.330, which exempts from taxation a building or structure which is in the process of construction. Plaintiff had completed a part of a complex of buildings which were designed for the receiving, storage and trans-shipment of prilled urea, a product of natural gas used as fertilizer. Defendant assessed plaintiff for the value of the buildings which had been completed. The Tax Court held that the completed buildings were not subject to taxation until the whole complex of buildings was completed.
We agree with the Tax Court’s interpretation of OES 307.330 for the reasons set out in the Tax Court’s opinion. 5 OTE Adv Sh 1 (1972).
Decree affirmed.